DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on June 28, 2021 are entered into the file. Currently, claims 1 and 7 are amended and claims 2-6 and 8-12 are cancelled, resulting in claims 1 and 7 pending for examination.

Specification
The amendment filed June 28, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the inclusion on units of threads/cm for the warp and weft density in paragraphs [0009], [0014], [0019], and [0029] and the inclusion of a description of the unit "S/1" in paragraph [0019].
With respect to the warp and weft densities, units for these values were never described in the specification as filed. As addressed in the previous 112(b) rejection of claim 4, there are multiple units which may be used to represent warp and weft density (e.g., threads/in, picks/in, ends/in, monofilaments/in, denier/in, threads/cm, monofilaments/cm, denier/cm, etc). Therefore, the units would not necessarily be threads/cm and thus the amendment constitutes new matter.
With respect to the description of the unit "S/1", the instant specification did not previously discuss its relationship to the units Ne, denier, or that it is a measurement of .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite the limitation “and the weft thread is a 40S/1 polyester yarn”. The limitation is indefinite because it is unclear what the units “S/1” represent. The S number is a unit used to represent the fineness of a wool fiber (“S number (wool)”; Wikipedia). It is not considered a true unit of measure (“Units of Textile Measurement”; Wikipedia). The unit “S/1” is indefinite because it is unclear whether the units represent an S number, or if “S/1” is a different unit. In the case of the former it is further unclear because the S number is representative of the fineness of wool, however the units are used with respect to a polyester filament. It is noted that “S” can also be used to represent an S twist in yarn. It is unclear what structure or property of the yarn the units “S/1” refer to and require. In light of the arguments and the alleged relationship to Ne and denier, the units “S/1” are being interpreted as a linear density.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 203360728)1,2 in view of Xiaolong (CN 201551125)1,2, Annis (Understanding and Improving the Durability of Textiles)2, and Li (US 2006/0057332).
With respect to claims 1 and 7, Zheng teaches a polyester fabric used for making curtains comprising warp yarns and weft yarns, said warp yarns including first warp yarn and second warp yarn, said first warp yarn is 75D polyester FDY memory yarn and said second warp yarn is 75D polyester metal-coated flat yarn (paragraph [0008]). The weft yarn is 75D dyed polyester FDY memory yarn (paragraph [0009]). The warp yarn and the weft yarn are interwoven with each other to form a basic weave such as a plain weave (paragraph [0011]). The curtain made from this fabric gives people a one-way perspective (unidirectional sight-transmission fabric) (paragraph [0015]). In a woven structure a hole is necessarily formed where the warp and weft fibers intersect.
Zheng teaches metal-coated polyester flat yarn, but is silent as to the metal used to coat the polyester.
Xiaolong teaches a high-efficiency and energy-saving curtain fabric (paragraph [0002]). The curtain fabric includes warp and weft polyester yarns for woven base fabric (paragraph [0010]). The base fabric is coated with a PTFE layer on both the front and the back sides of the base fabric, and then aluminum-silver paste coating is sprayed on it (paragraph [0010]). The aluminum and silver paste has a light reflection function, which effectively blocks ultraviolet heat radiation from entering the room which is beneficial to health and effectively guarantees the privacy of the room (paragraph [0011]).
Since both Zheng and Xiaolong teach curtains containing metal for privacy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal used to coat the polyester flat fiber of Zheng to be aluminum and silver, in order to effectively block ultraviolet heat radiation providing benefits to health and guaranteeing the privacy of the room.
Zheng in view of Xiaolong is silent as to the flat polyester yarn coated with aluminum and silver having a linear density of 90D and the weft polyester yarn being a 40 S/1 polyester yarn.
Annis teaches that an increase in linear density of the yarn results in an increase in abrasion life/abrasion resistance, however an increase in linear density also increases the tendency to pilling (1.3.1 The effect of yarn structure on fabric durability, pages 12-13).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the denier of the warp and weft yarns to include the claimed range. One would have been motivated to provide a denier that is large enough to provide sufficient abrasion resistance but not so large as significantly increase the tendency to pill. It has been held that, 
Zheng in view of Xiaolong and Annis is silent as to the warp-direction density of the base cloth being 26 threads/cm and a weft-direction density of the base cloth being 25 threads/cm to 30 threads/cm.
Li teaches a fence, screen, divider, or the like which provides one-way viewing properties in situations where light conditions on both sides of the structure are approximately the same (paragraph [0005]). The screen preferably has a light transmission of about 2.8-25% and openings (light transmission hole) which are desirably small with the openings (light transmission hole) being relatively uniformly distributed across the whole material (paragraph [0027]). It has been found that this combination provides particularly good see-through properties (paragraph [0027]). The overall light transmission of about 2.8-25% through the textile structure is preferably achieved by controlling the yarn density such that the openings (light transmission hole) between yarn interstices of the fabric structure provide the desired level of light transmission (paragraph [0028]). The textile can be of any variety, including woven (paragraph [0028]). When using a woven fabric, the ordinary artisan would recognize that the yarn density forming the openings between the yarn is the weave density. Light reflection can be achieved by using a metallic coating such as sputtering or thermal vapor deposition of aluminum on a textile structure (paragraph [0029]). The textile may be used as a security curtain (paragraph [0053]).
Since both Zheng in view of Xiaolong and Annis teach one-way sight transmission curtains containing aluminum metal for privacy, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to optimize the yarn density light transmission hole) in the fabric to provide the desired level of light transmission, in order to provide a curtain which provides one-way viewing properties in situations where light conditions on both sides of the structure are approximately the same. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 1-2, 4-6, and 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed June 28, 2021.
The rejections of claims 3 and 9 with respect to the units “S/1”, now in amended claims 1 and 7, are maintained.
A new rejection of claims 1 and 7 under 35 U.S.C. 112(a) has been applied above.

On pages 8-9 of the response Applicant submits that the units “S/1” are known to one of ordinary skill in the art and therefore are definite.
The Examiner respectfully disagrees. With respect to the website provided, it is noted that this website refers to the unit "S" not "S/1". The only references provided by Applicant 

Response – Claim Rejections 35 USC §102 and 103
The rejections of claims 1-2 and 7-8 under 35 U.S.C. 102(a)(1) as being anticipated by Laurent (US 2003/0221736) have been withdrawn in light of the amendments to the claimed filed June 28, 2021.

Applicant indicated that the amendments were based at least in part on feedback provided in the interview, however it is noted that no interview has taken place.

Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive.
On page 12 of the response Applicant submits that since Zheng, Xiaolong, Annis, and Nagata are all silent as to the degree of thickness in the weft thread, the effect of avoiding indoor scene leakage by reflecting outdoor light, and the use of a 90D flat aluminized polyester continuous filament in combination with a 40S/1 polyester yarn for weaving a base cloth, it would not have been proper to reject the ranges and values as claimed in the amended independent claims 1 and 7 based on the rational of routine optimization.
The Examiner respectfully disagrees. Denier is a measure of the weight-per-unit length of any linear material (“Denier”; The Complete Textile Glossary). Linear density is a mass per unit length (“Linear Density”; The Complete Textile Glossary). It is therefore well known in the art that denier is a unit of linear density. Annis teaches the effect of linear density on the woven structure, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the denier of the warp thread for the reasons presented in the rejection above. With respect to the units “S/1”, on page 8 of the response Applicant argues that “S” is equivalent to “Ne” which is 840 yards/1 pound. Therefore, according to Applicant’s arguments, which also shows how to convert “S” to denier, “S” is also a measure of linear density. Thus the same optimization parameters can apply to the weft thread.
With respect to the effect of avoiding indoor scene leakage by reflecting outdoor light, it is respectfully submitted that this function is not claimed, therefore the prior art is not required to teach this limitation. However it is noted that Zhang is directed to a one-way perspective curtain which allows residents to receive light from outside, but prevent those outside from seeing in the room (Zhang; paragraph [0004]).

On pages 12-13 Applicant submits that Zhang specifically requires the weft-wise density of the fabric to be 36 threads/inch and the warp-wise fabric to be 73 threads/inch so that the fabric may have the characteristics of heat-insulation and heat-preservation and may provide people with looming vision. Based on these teachings Applicant concludes that a person skilled in the art would not have motivation to modify the weave density of Zheng because such modification would render Zheng’s fabric unsatisfactory for its intended purpose.
The Examiner respectfully disagrees. Zhang teaches that the values cited by Applicant are preferred values, and does not state that they are required to be those specific values in order to achieve the desired effects. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
As discussed in the rejection of claims 1 and 7 above, Li teaches that adjusting the yarn density, which in a woven fabric is the weave density, to affect the openings between yarn to provide the desired level of light transmission in a one-way viewing fabric (Li; paragraph [0027]-[0028]). Therefore it is possible and known in the art how to affect the warp and weft weave densities of Zhang while maintaining the purpose of Zhang of a one-way sight transmission curtain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Previously presented